Citation Nr: 0216350	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  97-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for the cause of the 
veteran's death.

2.  Service connection for the cause of the veteran's death 
as secondary to nicotine dependence and tobacco use arising 
during service.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1944.  He died in October 1976.  The appellant is the 
veteran's widow.

This appeal arises from a February 2001 rating action  The 
appellant filed a Notice of Disagreement with the decision in 
February 2001; the RO issued a Statement of the Case (SOC) in 
July 2001; and the appellant filed a Substantive Appeal in 
August 2001.

The appellant has raised the issue of entitlement to DIC 
under 38 U.S.C.A. § 1318.  In this regard, the Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096. - 7098 
(Fed. Cir. Aug. 16, 2001).  In that decision, the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations- 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are inconsistent on 
the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a September 1994 rating decision, the RO denied a 
claim for service connection for the cause of the veteran's 
death.  Although the RO notified the appellant of the 
September 1994, she did not appeal the decision.  

3.  The evidence associated with the claims file since the 
September 1994 denial of the claim for service connection for 
the cause of the veteran's death is either not new or is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The preponderance of the competent medical evidence 
indicates the veteran's cause of death was not due to the use 
of tobacco in service or to nicotine dependency developed in 
service.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1994 denial of the claim 
for service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  The evidence associated with the claims file since the 
September 1994 decision is not new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for the cause of the veteran's death have not been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1103, 1110, 1310 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.300, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for the cause of 
the veteran's death.

In the July 2001 Statement of the case the appellant was 
furnished the pertinent laws and regulations governing this 
claim and the reasons for the denial.  Thus, the Board finds 
that she has been given sufficient notice of the information 
and evidence needed to substantiate the claim and has been 
afforded ample opportunities to submit such information and 
evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA is not at issue in 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159).  The Board finds that VA's duty to 
notify has been met.

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding hearing request.  
Significantly, the appellant has not identified, and the 
claims file does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for entitlement to 
service connection for the cause of the veteran's death on 
the merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claim is ready to be considered on 
the merits.


Background

The service medical records show that the veteran was 
hospitalized during service for treatment of dementia 
praecox.  The service medical records are negative for 
evidence of smoking in service or of a diagnosis of nicotine 
dependence during active service.

The claims file contains numerous post-service VA and private 
outpatient and hospital records dated from April 1945 to 
October 1976.  On VA examination in April 1945, it was noted 
that the veteran was working in the fire department and that 
he had worked there one year prior to entry into active 
service.  That examination report is negative for a diagnosis 
of lung cancer.  The first evidence of lung cancer is shown 
in an April to May 1976 VA hospital summary which shows that 
the veteran was admitted for radiation therapy for lung 
cancer.  It was noted that that veteran was a one pack a day 
smoker who had been treated chronically for a nervous 
condition.  It was indicated that he had been evaluated at 
McCain Hospital two weeks prior to admission for cough and 
night sweats and was found to have unresectable carcinoma of 
the lung.  The final diagnosis was carcinoma of the lung.  
The terminal VA hospital report showed that the veteran died 
on October [redacted], 1976 due to carcinoma of the right lung.  
There is no evidence in this record of nicotine dependence 
during active service.

As noted, the veteran died on October [redacted], 1976 at the VA 
hospital in Durham.  The Certificate of the Death indicates 
that the immediate cause of the veteran's death was carcinoma 
of the lung.  No other significant conditions contributing to 
death were identified.  No autopsy was performed.  The 
veteran was 56 years old at the time of death.  The Board 
notes that at the time of death, service connection was in 
effect for schizophrenia which was evaluated as 100 percent 
disabling from February 17, 1972, with an entitlement to 
special monthly compensation on account of the need for 
regular aid and attendance in effect from January 1974.  In 
addition, the Board notes that the veteran was found by the 
VA to be incompetent from February 22, 1974.  By rating 
action in April 1976, the RO determined that the veteran was 
entitled to a permanent and total rating due to service 
connected disability, which was in effect at the time of his 
death.

The appellant testified in July 1997 that the veteran smoked 
cigarettes to help calm his nerves.  She indicated that he 
smoked during service and was unsure whether he smoked prior 
to service.  She testified that the veteran had indicated 
during his lifetime that he was addicted to cigarettes and 
was unable to quit smoking.  She asserted that smoking, which 
started in service, contributed to the veteran's death from 
lung cancer.

In October 1997, the appellant submitted a statement 
indicating that the veteran had started smoking cigarettes in 
May 1944 when he came home for basic training.  She indicated 
that in addition, he smoked cigars and chewed tobacco.  She 
indicated that he used tobacco from 1944 to 1976.

In November 1999, the appellant testified at a personal 
hearing in Washington, D.C., before the Board.  During her 
hearing, the appellant asserted that the veteran had been a 
heavy smoker since 1944.  She maintained that during service, 
the veteran expressed to her that he needed the cigarettes 
and they purchased cigarettes at the canteen.  Whenever the 
veteran was home with the appellant, she indicated that he 
smoked.  During the period of 1944 and 1976, the appellant 
indicated that she spoke to the veteran about quitting 
smoking, but he was unable to do so.  The appellant expressed 
that she believed that the veteran was nicotine-dependent.  
In addition, she indicated that his psychiatric problem 
caused him to smoke.

In conjunction with her claim, the appellant submitted a 
statement from a VA physician and two statements from a 
private physician.  She waived initial RO jurisdiction over 
this evidence.  The VA physician stated that the veteran's 
psychiatric disability was aggravated by the lung cancer.  
However, the VA physician did not opine that the veteran's 
psychiatric disability aggravated his lung cancer.  The 
private physician stated that the veteran's psychiatric 
disability was a deterrent to his general well-being and 
economic status during his lifetime.  In addition, the 
physician indicated that the veteran first presented with 
symptoms of lung cancer in February 1976 and died in October 
1976.  The Board notes that neither physician indicated that 
the veteran developed nicotine dependence during service nor 
did either physician indicate that his psychiatric disability 
directly caused or contributed to any later development of 
nicotine dependence and/or lung cancer.

The appellant has submitted a statement from a private 
physician, dated in February 2000, to the effect that in his 
opinion the veteran's seven months of active service nicotine 
exposure could have produced an addiction to the drug which 
would promote habituation of smoking after discharge.  The 
appellant also offered testimony at a hearing before the 
undersigned in Washington D.C. in October 2001.  The 
appellant essentially reiterated her earlier contentions, to 
the effect that the veteran had smoked from his active 
service until his death and that his smoking, which arose 
during service, caused his death.  She further stated that he 
was rated as 100 percent disabled in 1972, however, she 
believed that he had never improved from his discharge from 
service and should have been 100 percent from that time.

In May 2002 the Board requested an opinion regarding the 
likelihood that the veteran became nicotine dependent during 
his active service.  The Board also requested an opinion 
regarding the likelihood that the veteran's service connected 
psychiatric disability either contributed to his tobacco use 
or precluded smoking cessation efforts.  In July 2002 a 
response was received from the Chief of the Behavioral 
Service,  VAMC Spokane, Washington.  Dr. Winter stated that 
he reviewed the veteran's service medical records and claims 
folder in detail.  He reported that he found no evidence that 
the veteran became nicotine dependent during his active naval 
service.  He reported that the veteran's service connected 
psychiatric disability may have contributed to his ongoing 
tobacco use, however, his illness would certainly not have 
precluded smoking cessation efforts, nor would it necessarily 
have prevented these from being successful.

The appellant has also submitted an opinion from a different 
private physician, Dr. Ferguson, dated in September 2002.  In 
this opinion Dr. Ferguson indicates that he believes that the 
veteran's lung cancer was related to his smoking, and that he 
was unable to quit smoking because of his post traumatic 
stress disorder (PTSD).  Dr. Ferguson states that the veteran 
was 100 percent service connected for PTSD secondary to the 
physiological stress he incurred in World War II.

The appellant, since the last denial of the claim for service 
connection for the cause of the veteran's death, has provided 
additional statements from persons who knew the veteran and 
copies of printed material from the American Cancer Society.


Analysis

1.  New and material evidence to reopen the claim for service 
connection for the cause of the veteran's death.

Because the appellant did not appeal the September 1994 RO 
decision (the most recent denial prior to the claim for 
direct service connection for the cause of the veteran's 
death), that decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, pertinent law and regulation 
provides that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the February 
2001 denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The evidence of record at the time of the prior denial 
included the veteran's service medical records and copies of 
post service private and VA medical records up to the date of 
his death in October 1976.  Subsequent to the prior denial 
the evidence the appellant has provided includes statements 
made by persons who knew the veteran during his lifetime.  
These statements are new, however, they are not material.  
They are not sufficient to show that the veteran's service 
connected psychiatric disorder was a contributing factor in 
his death, as this must be established on a factual medical 
basis.  None of the new statements are from medically 
qualified persons.

The opinion offered by a private physician, dated in February 
2000, is new, however, it is not material.  It does not link 
the veteran's service connected psychiatric disorder to his 
death.  It mainly discusses nicotine addiction, which is the 
subject of a separate portion of this decision.  Likewise, 
the opinion dated in September 2002, does not link the 
veteran's service connected psychiatric disorder to his 
death, other than as secondary to nicotine addiction.

The Board finds that the additional medical evidence does not 
bear directly and substantially upon the specific matter 
under consideration (whether the criteria for service 
connection for the cause of the veteran's death have been 
met), and, thus, is not so significant that it must be 
considered to fairly decide the merits of the claim.

As regards the appellant's testimony and statements made in 
connection with the petition to reopen, in which she asserts 
a relationship between the veteran's death and his service 
connected psychiatric disorder, the Board notes that these 
assertions are almost identical to the statements she made 
prior to the September 1994 decision.  As this evidence 
appears to be duplicative or cumulative of other evidence 
(statements) previously considered, it is not, by definition, 
"new."  The Board would also point out that, as a 
layperson, the appellant is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds, after careful 
review of the evidence previously of record, and the laws and 
regulations governing reopening of previously disallowed 
claim, that the evidence associated with the claims file 
since the last prior final denial does not constitute new and 
material evidence to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  As 
such, the September 1994 RO determination remains final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the appellant 
has not presented new and material evidence to reopen her 
claim, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  Moreover, 
as indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
appellant and her representative have been put on notice as 
to the bases for the denial of each claim, and, hence, what 
is needed to support the application to reopen each claim on 
appeal.  They also have been afforded various opportunities 
to present evidence and argument in support of the petition 
to reopen.  The Board is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim on appeal.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

As the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



2.  Service connection for the cause of the veteran's death 
as secondary to nicotine dependence and tobacco use in 
service.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Further, secondary 
service connection will be granted when a disability is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. 3.310.

In claims where there is an allegation that death was due to 
nicotine use in service, certain directives must be followed 
as set forth below.

An opinion by VA's General Counsel, VAOPGCPREC 19-97, was 
prepared in response to an inquiry as to under what 
circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that while 38 
C.F.R. § 3.310 provides for "secondary service connection," 
alternatively, if a claimant could establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to lung 
disability, service connection may be established without 
reference to section 3.310(a).  However, where the evidence 
indicated a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence pursuant to 38 
C.F.R. § 3.310.

The 1997 Opinion cited a prior 1993 holding that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question was whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively a factual determination.  The 1997 Opinion 
also noted the potential for an intervening or a supervening 
cause of injury which might act to sever the proximate and 
causal connection between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It quoted the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) at 243, the criteria for diagnosing substance dependence 
as specifically applicable to nicotine dependence.  Under 
those criteria, nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking- 
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.

The private physician's statement, dated in February 2000, 
indicates that the veteran's nicotine exposure in service 
could have produced an addiction to the drug which would 
promote habituation of smoking after discharge.  There is no 
indication that this physician reviewed the veteran's service 
or post service medical records.  There is no indication that 
he ever treated the veteran.  His statement that the 
veteran's in service exposure could have promoted habituation 
is speculative and does not serve to link the veteran's 
inservice tobacco use with his fatal lung cancer.

The statement of Dr. Winter, dated in July 2002, was entered 
after a complete review of the veteran's service and post 
service medical records.  It was also in response to specific 
questions posed by the Board to determine if there was a 
factual basis on which to grant service connection.  In his 
statement Dr. Winter indicates that there is no indication in 
the record to show that the veteran became nicotine dependent 
during his active naval service.  He went on to state that 
the veteran's service connected psychiatric disability would 
not have precluded smoking cessation efforts and would not 
necessarily have prevented these from being successful.  The 
Board finds this evidence, based on a thorough review of the 
record and prepared in response to specific questions 
regarding nicotine dependence, to be highly probative.

The statement of a private physician, dated in September 
2002, indicates that this physician was under the impression 
that the veteran was service connected for PTSD due to 
physiological stress incurred in World War II.  This 
physician did not review the veteran's service medical 
records.  The veteran was initially service connected for 
dementia praecox, and at the time of his death his disability 
was described as schizophrenia.  The veteran was never 
involved in combat and his service medical records do not 
indicate that he incurred physiological stress which caused 
his psychiatric disability.  This physician's opinion is not 
based on the medical record, and as such is speculative. 

In conclusion, the Board recognizes that medical opinions 
have been entered which would indicate a relationship between 
the veteran's inservice tobacco use and nicotine dependence, 
however, the opinion which is most comprehensive, and which 
is the only one based on a thorough review of the evidence 
indicates otherwise.  The Board finds that the VA medical 
opinion, dated in July 2002, is the most probative medical 
evidence available.  This evidence indicates that there is no 
factual medical basis which indicates that the veteran 
developed a nicotine dependence during his active service 
which led to habitual tobacco use, and subsequently the lung 
cancer which caused his death.  The preponderance of the 
probative medical evidence indicates that the veteran's death 
was not related to inservice tobacco use or nicotine 
dependence formed in service, therefore the claim for service 
connection for the cause of the veteran's death must be 
denied.



ORDER

No new and material evidence has been presented to reopen the 
claim for service connection for the cause of the veteran's 
death.
Entitlement to service connection for the cause of the 
veteran's death, secondary to nicotine dependence and tobacco 
use in service is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

